DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the legalistic language “wherein” and “thereby”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4 & 7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Borisen et al.
A protection system (fig. 1, 10) for portable electronic devices (¶0002), the protection system comprising:
a first impact absorbing panel (30); a second impact absorbing panel (50); and multiple spacers (80) adapted to hold the panels apart to accommodate the thickness (50/60) of a portable electronic device (12) inserted between the panels (fig. 6).
Claim 2 Borisen discloses that the spacers and panels are adapted to accommodate portable electronic devices having different thicknesses (¶0017, 1st sentence).
Claim 4 Borisen discloses that the spacers form impact absorbing structures with the panels (¶0005 “a plurality of resilient spacers”).
Claim 7 Borisen discloses that the structures absorb impact by causing one or more of the spacers to move relative to at least one of the panels (as the resilient spacers 80 receive pressure they could compress in size).
Claims 18-19 & 22-23 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Borisen et al.
A method comprising: 
attaching (figures 3, 3A & 4) a plurality of spacers (80/82) to an inner side of a first shell (30) having impact absorbing material (¶0030); and 
attaching (figures 3, 3A & 4) the spacers to an inner side of a second shell (50) having impact absorbing material (¶0030), thereby creating a protected space (60) for portable electronic devices (12) between the first and second shells (fig. 6).
Claim 19 Borisen discloses the method of sliding a portable electronic device into the protected space between the first and second shells (fig. 6).
Claims 22-23 Borisen discloses adjusting the length of the spacers to accommodate the thickness of the portable electronic device and adjusting the length of the spacers comprises using spacers with different lengths (¶0020 2nd sentence; intended use is not patentable).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Borisen et al.
Borisen does not disclose that the spacers can be repositioned.
Borisen discloses that the spacers (fig. 2 at 82 cruciform shape) have “fasteners 82”. Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to reposition the spacers of Borisen into different footprints using the cruciform shaped “fasteners”.  A motivation for this modification to Borisen could be to increase functionality of the protection system. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Borisen et al in view of Miller et al.
Borisen does not disclose that the structures absorb impact by causing a material in at least one panel to deform.
Miller discloses a panel made of a material that can absorb impact by deforming (claim 1).  Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in this art to design at least some of the material of Borisen to deform in response to an impact as taught by Miller.  A motivation for this modification to Borisen could be to increase the environments that the device can be utilized in e.g. high potential impact area.  
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Borisen et al.
Borisen does not disclose adjusting the position of the spacers on the shells.
Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill to change to position of the spacers.  A motivation for adjusting the spacer position would be to change the strength of the shell in select areas.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.    
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Borisen et al as applied to claims 18 & 20 above, and further in view of EP3410135A1.
Borisen does not disclose spacer adjustment can be along slots.
EP3410135A1 discloses spacers that slide in slots of an electrical device.   
Before the effective filing date of the claimed invention it would have been well known to someone in this art to utilize slots (23) for spacer (19) sliding as taught (fig. 2) by EP3410135A1 with the method of Borisen.  A motivation for this could be to provide more flexibility in high stress application areas.  
  
Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-17 are allowed over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional art cited Davis et al, Suzuki, Kuwajima & Kim teaches shells with spacers for equipment protection. Kramer teaches slots for shell movement.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649.



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649